DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 04/19/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/17/2019 and 04/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of group I claims 1-5, 10-12, 14, 17, 18, and 20 in the reply filed on 04/19/2021 is acknowledged.  The traversal is on the ground(s) that the claims as amended have corrected the lack of unity. The arguments are persuasive and the restriction is withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takakusaki (JP 2003267488)
In regards to claim 1 Takakusaki discloses a capping head (18) for the application of caps on containers or bottles (50), comprising a hollow housing (66) internally defining at least a first chamber (see at least fig. 2 and paragraphs 18 and 20) in which a shaft (22) rotating about a longitudinal axis (vertical axis as viewed in fig. 2) is housed, the rotating shaft being coupled with the hollow housing through the interposition of a magnetic or electromagnetic decoupling assembly (at least elements 20a, 20b) configured to generate thermal dissipation power and comprising at least a rotor (22) and a stator (at least 88a, 88b and 92a and 92b), the magnetic or electromagnetic decoupling assembly being suitable to allow a relative rotation between the hollow housing and the rotating shaft (see at least paragraphs 19 and 20) when the rotating shaft is subjected to a braking torque exceeding a threshold 
In regards to claim 2, Takakusaki discloses The capping head according to claim 1, wherein the means for enhancing the thermal dissipation power said elements generated by the magnetic or electromagnetic decoupling assembly which are different from the rotor and the stator and on which eddy currents flow comprise at least one out of: 
at least one coating layer of an outer surface portion of the stator radially facing the rotor, the coating layer being made of a material having a resistivity lower than or equal to 0.5 Q*mm2/m, preferably lower than or equal to 0.1 Q*mm2/m, even more preferably lower than or equal to 0.05 Q*mm2/m; 
and/or at least one coating layer of an outer surface portion of the rotor radially facing the stator, the coating layer being made of a material having a resistivity lower than or equal to 0.5 Q*mm2/m, preferably lower than or equal to 0.1 Q*mm2/m, even more preferably lower than or equal to 0.05 Q*mm2/m; and/or 
at least one axial extension element of the stator of the magnetic or electromagnetic decoupling assembly, the extension element being at least partially made of a material having a resistivity lower than or equal to 0.5 Q*mm2/m, more preferably lower than or equal to 0.1 Q*mm2/m, even more preferably lower than or equal to 0.05 Q*mm2/m; and/or 
at least one annular element (84a or 84b) placed at the rotor of the magnetic or electromagnetic decoupling assembly in such a way as to define an axial extension (illustrated in fig. 2 the portion 84a axially extends from rotor 22 in the since that portion 84a includes both a axial extension as well as a radial extension) of the same rotor (see fig. 2), the at least one annular element  
and/or at least one screen made of a thermally insulating material at least partially coating at least a portion of an inner wall of the hollow housing.
In regards to claim 10, Takakusaki further discloses A capping assembly comprising a movable support structure (at least element 2) for moving at least one capping head for the application of caps on containers or bottles according to claim 1 along a conveying path (52) of containers to be capped (see at least fig. 1).
In regards to claim 16 Takakusaki further discloses The capping head (10) according to claim 2, wherein the hollow housing (11) internally defines a second chamber (40) arranged adjacent to the first inner chamber (19) in axial direction (A), at least one spring (41) for compensating an axial force being housed in the second inner chamber (40), wherein a plate (42) movable in axial direction in order to perform an adjustment of the preloading tension of the at least one compensation spring (41) is arranged between the first (19) and the second (40) inner chamber, the rotating shaft (13) being hollow to allow the access to the adjustment plate (42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takakusaki in view of Spether (U.S. 6,240,678).

In regards to claim 6, Takakusaki discloses the capping head according to claim 1, Takakusaki does not disclose wherein the hollow housing  internally defines a second chamber arranged adjacent to the first inner chamber in axial direction, at least one spring for compensating an axial force being housed in the second inner chamber, wherein a plate movable in axial direction in order to perform an adjustment of the preloading tension of the at least one compensation spring is arranged between the first and the second inner chamber, the rotating shaft being hollow to allow the access to the adjustment plate.
Spether teaches a rotating shaft (30), a hollow housing (16) having a first inner chamber (inside at least portions 16 and 22) and wherein the hollow housing  internally defines a second chamber (inside portion 20) arranged adjacent to the first inner chamber (see at least fig. 2) in axial direction (see at least fig. 2), at least one spring (90) for compensating an axial force being housed in the second inner chamber (illustrated in at least fig. 2), wherein a plate (60) movable in axial direction in order to perform an adjustment of the preloading tension of the at least one compensation spring (see at least col 4 lines 32-67 and col 5 lines 0-30) is arranged between the first and the second inner chamber, the rotating shaft being hollow to allow the access to the adjustment plate (see at least fig. 2).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Takakusaki to include the adjustable features as disclosed by Spether for the purpose of adjusting the distance between the magnetic rings which would vary the torque limit as claimed by Spether in at least col 4 lines 59-67. One having ordinary skill in the art would have been motivated to make this combination for the purpose of having a magnetic coupler with a variably limit torque as detailed by Spether.
Takakusaki in view of Spether teaches the capping head according to claim 6, Spether further teaches wherein the adjustment plate comprises a threaded peripheral surface (68) coupled with a threaded circular opening (72) interposed between the first and the second inner chamber, the threaded peripheral surface of the adjustment plate comprising a plurality of axial longitudinal slots (70), preferably arranged at regular angular intervals (illustrated in at least fig. 3a).
In regards to claim 8, Takakusaki in view of Spether teaches The capping head according to claim 6, Spether further teaches wherein a plurality of pressing members radially project (80) from the periphery of a circular opening, which members are suitable to engage with the longitudinal slots of the adjustment plate when the longitudinal slots are at angular positions corresponding to the angular positions of the pressing members (see at least fig. 5 and 6).
In regards to claim 9 Takakusaki discloses The capping head (10) according to claim 1, Takakusaki further discloses wherein the magnetic decoupling assembly comprises a magnetic rotor (see at least fig. 2 and paragraph 22) shaped as a first hollow cylindrical element (the rotor 22 forms a cylinder where the cap is placed into see fig. 2) and a magnetic stator (fig. 2 see at least paragraph 22) shaped as a second hollow cylindrical element (the rotor located within the hollow cylindrical element formed by the stator) placed radially more outwards (illustrated in at least fig. 2 and fig. 3) with respect to the first hollow cylindrical element , 
Takakusaki does not disclose the stator being connected to the hollow housing in a rotationally fixed manner, but so as to be axially translatable between a maximum overlap position and a minimum overlap position with the rotor, the rotor being connected to the rotating shaft in a rotationally fixed manner.
Spether teaches the stator being connected to the hollow housing in a rotationally fixed manner, but so as to be axially translatable between a maximum overlap position and a minimum 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Takakusaki to include the adjustable features as disclosed by Spether for the purpose of adjusting the distance between the magnetic rings which would vary the torque limit as claimed by Spether in at least col 4 lines 59-67. One having ordinary skill in the art would have been motivated to make this combination for the purpose of having a magnetic coupler with a variably limit torque as detailed by Spether.
Allowable Subject Matter
Claims 3-5, 11-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically the prior art does not disclose or suggest using induction from the magnetic coupler for the purpose of sterilizing the sensitive interior of the coupler. Although the prior art is capable of performing said function the specific structure as detailed in the dependent claims are not known to the prior art.
While Weston U.S. 2013/0167872 does disclose that it is known the clean through inductance, the specific structure of the claims cannot be met by the prior art. Thus it is examiners opinion that the combination is not anticipated nor rendered obvious over the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731